Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-16 and 19-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Norris et al 2013/0162942 in view of Zhang et al 2018/0100039 essentially for reasons of record noting the following.
Applicant has amended the claims to recite acrylate and acrylamide are functional groups in instant claim 1 and suggested that Norris et al does not show this.  However, such is submitted to not be the case.  While Norris et al may indeed provide example that employ methacrylate functional groups, the primary reference clearly teaches that the functional groups would also include acrylates.  For the crosslinking agent, see paragraph 0146, lines 5-6 teaching a diacrylate functionalized monomer; for the silicone component, see paragraph 0151, lines 7 and 8, where both acrylate and acrylamide are noted as functional groups; for the hydrophilic monomer, see paragraph 0168, line 2 teaching 2-hydroxyethyl acrylate.  Hence, acrylates are indeed taught in Norris et al, as well as methacrylates and acrylamides.  It is submitted that one of ordinary skill in this art would have been readily able to pick and choose whichever functional group deemed to be more suitable.  It is certainly within the skill level to select reactants known in the prior art and it is submitted that this is essentially all applicant has done.  While the use of acrylates may provide a lower level of isopropanol extracts in the product than the use of methacrylates, such would appear to constitute routine experimentation that one of ordinary skill would have been able to do.  Keep in mind that the instant specification considers methacrylates as well as acrylates as being part of the invention, as does Norris et al.  
2.Applicant's arguments filed June 13, 2022 have been fully considered but they are not persuasive. Applicant suggests that the disclosure of Norris et al is not sufficient to reject the instant claims since Norris et al employs methacrylates as the named reactants.  However, as noted in paragraph 1, supra, Norris et al clearly teaches acrylate functional groups for the components, even if methacrylate examples are given as possible reactants.  It is submitted that one of ordinary skill, given the disclosure of Norris et al as a whole, would have been readily able to pick and choose acrylate functional reactants in lieu of the methacrylate reactants noted by applicant as being taught in Norris et al.  Given that both are clearly taught in the prior art, it is submitted that one of ordinary skill would have chosen the desired reactants based on desired lens properties.  It is not at all clear that the selection of acrylates or acrylamides for the instant functional groups in question provides any unexpected benefit over using methacrylates therefor.  Rather, it would appear that routine testing has been done by applicant and certain qualities of the lens resultant from the inventive reactants have been noted.     
3.Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATHIEU D VARGOT whose telephone number is (571)272-1211. The examiner can normally be reached on Mon-Fri from 9 to 6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina A Johnson, can be reached at telephone number 571 272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
      .


/MATHIEU D VARGOT/Primary Examiner, Art Unit 1742